Name: Council Decision (EU) 2019/825 of 14 May 2019 on the conclusion on behalf of the Union of the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services
 Type: Decision
 Subject Matter: international affairs;  European construction;  air and space transport;  Asia and Oceania
 Date Published: 2019-05-23

 23.5.2019 EN Official Journal of the European Union L 137/1 COUNCIL DECISION (EU) 2019/825 of 14 May 2019 on the conclusion on behalf of the Union of the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, (1) Whereas: (1) In accordance with Council Decision (EU) 2018/2003 (2), the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services (the Agreement) has been signed, subject to its conclusion at a later date. (2) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 8(1) of the Agreement. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2019. For the Council The President P. DAEA (1) Consent of 16 April 2019. (2) Council Decision (EU) 2018/2003 of 20 September 2016 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services (OJ L 322, 18.12.2018, p. 1). (3) The text of the Agreement has been published in OJ L 322, 18.12.2018, p. 3, together with the decision on signature.